Case 1:18-cv-24996-KMM Document 56 Entered on FLSD Docket 02/24/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 1:18-cv-24996-KMM

  ABDUL PIERRELUS,

         Movant,
  v.

  UNITED STATES OF AMERICA,

         Respondent.
                                               /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon pro se Movant Abdul Pierrelus’s Motion Under

  28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.

  (“Mot.”) (ECF No. 1). The Court referred the matter to the Honorable Lisette M. Reid, United

  States Magistrate Judge, who issued a Report and Recommendation recommending that the

  Motion be DENIED. (“R&R”) (ECF No. 55). Movant did not file objections and the time to do

  so has passed. The matter is now ripe for review. As set forth below, the Court ADOPTS the

  R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         On March 29, 2017, Movant pled guilty to conspiring to fraudulently use unauthorized

  access devices and aggravated identity theft. (CR-ECF No. 37). 1 On June 1, 2017, Movant was

  sentenced to a total term of fifty-four (54) months’ imprisonment, followed by five (5) years’

  supervised release. (CR-ECF No. 52). On November 29, 2018, Movant filed his Motion Under



  1
    References to Movant’s criminal case, United States v. Azema, et al., 1:17-cr-20081-KMM-2,
  are notated as “CR-ECF No. __”.
Case 1:18-cv-24996-KMM Document 56 Entered on FLSD Docket 02/24/2021 Page 2 of 3




  § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. (ECF No 1).

  Therein, Movant asserted the following claims: (1) “counsel was ineffective when he allowed

  Movant to sign a plea agreement without knowledge of the loss amount claimed by [the

  Government]”; (2) “counsel was ineffective when he failed to object to the loss calculation in the

  presentence report”; (3) “counsel was ineffective when he failed to file Movant’s 28 U.S.C. § 2255

  motion timely”; and (4) “counsel was ineffective when she failed to object to a two point

  enhancement for being a leader where he is a minor role player.” Id. at 4–8.

         The previously assigned Magistrate Judge issued a Report recommending that the Motion

  be dismissed as untimely. (ECF No. 5). The Court declined to adopt the Report and referred the

  Motion to Magistrate Judge Reid to hold and evidentiary hearing on the timeliness of Movant’s

  Motion and whether equitable tolling applies.

         As set forth in the R&R, Magistrate Judge Reid recommends that the Motion be dismissed

  as untimely. R&R at 1, 13. Specifically, after holding an evidentiary hearing, Magistrate Judge

  Reid finds that Movant retained counsel to seek Rule 35(b) relief and, while “Movant grew

  dissatisfied with his delay in obtaining Rule 35(b) relief and raised the possibility of filing a § 2255

  Motion,” Movant did not timely instruct counsel to file a § 2255 motion. Id. at 10. Magistrate

  Judge Reid finds that Movant’s counsel advised Movant to “continue to cooperate [in seeking Rule

  35(b) relief] because it was his best—and only viable—option for sentence mitigation.” Id. at 9–

  10.   Magistrate Judge Reid finds that “Movant has not shown that [counsel’s] advice was

  unreasonable.” Id. at 10. Magistrate Judge Reid finds that Movant is not entitled to equitable

  tolling because Movant failed to show that (1) he diligently pursued his right to file a § 2255

  motion, and (2) extraordinary circumstances prevented him from timely filing his motion. Id. at

  11–13. Finally, Magistrate Judge Reid recommends that no certificate of appealability issue,



                                                         2
Case 1:18-cv-24996-KMM Document 56 Entered on FLSD Docket 02/24/2021 Page 3 of 3




  because Movant cannot meet his burden to show that reasonable jurists could find the denial of his

  § 2255 motion debatable. Id. at 13. The Court agrees.

         UPON CONSIDERATION of the Motion, the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  Magistrate Judge Reid’s Report and Recommendation (ECF No. 55) is ADOPTED and Movant’s

  Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

  Custody (ECF No. 1) is DENIED. The Clerk of Court is instructed to CLOSE this case. All

  pending motions, if any, are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                              24th day of February, 2021.




                                                    K. MICHAEL MOORE
                                                    CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record

     Abdul Pierrelus
     09826-104
     Tallahassee Federal Correctional Institution
     Inmate Mail/Parcels
     PO Box 5000
     Tallahassee, FL 32314




                                                      3
